            Case 1:18-cr-00169-JL Document 35 Filed 03/01/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

                                             )
UNITED STATES OF AMERICA                     )
                                             )
            v.                               )
                                             )      No. 1:18-cr-169-JL
AIDEN DAVIDSON,                              )
                      Defendant.             )
                                             )

     ASSENTED-TO MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

       Pursuant to Rule 44.3 and 83.6(d) of the Local Rules of the United States District Court

for the District of New Hampshire, undersigned counsel respectfully moves to withdraw as

counsel for Defendant Aiden Davidson. This withdrawal would not prejudice any party or cause

undue delay as successor counsel, Paul A. Maggiotto and J.W. Carney, Jr., have already filed

appearances on February 19 and 26, 2019, respectively. Both the United States and Defendant,

through counsel, assent to this motion. Wherefore, undersigned counsel respectively requests an

Order granting approval of undersigned’s withdrawal as counsel for Defendant.

                                             Respectfully submitted,


Dated: March 1, 2019                         /s/ Michael J. Connolly
                                             Michael J. Connolly, Esq. (#14371)
                                             Hinckley, Allen & Snyder LLP
                                             650 Elm Street
                                             Manchester, NH 03101
                                             Ph. (603) 225-4334
                                             mconnolly@hinckleyallen.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on the above date a copy of the foregoing has been forwarded to all
counsel of record by ECF.

                                             /s/ Michael J. Connolly
                                             Michael J. Connolly, Esq.

#58482836
